NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

BERNIER JACKSON,                             )
                                             )
              Appellant,                     )
                                             )
v.                                           )   Case No. 2D16-2996
                                             )
STATE OF FLORIDA,                            )
                                             )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 7, 2017.

Appeal from the Circuit Court for
Polk County; Glenn T. Shelby, Judge.

Bernier Jackson, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              We affirm the postconviction court's denial of Bernier Jackson's motion

filed under Florida Rule of Criminal Procedure 3.801 because the documents contained

in the record and attached to the postconviction court's order conclusively refute

Jackson's claim.
NORTHCUTT, LaROSE, and CRENSHAW, JJ., Concur.




                                 -2-